 



EXHIBIT 10.3

EXECUTION COPY

AMENDMENT NO. 1

          AMENDMENT NO. 1 dated as of April 4, 2005, between BOWATER
INCORPORATED, a Delaware corporation (the “Company”). BOWATER CANADIAN FOREST
PRODUCTS, INC., a Canadian corporation (“BCFPI” and, together with the Company,
the “Initial Borrowers”), each of the Subsidiaries of the Company from time to
time designated as “Subsidiary Borrowers” pursuant to the Credit Agreement
(each, a “Subsidiary Borrower” and, together with the Initial Borrowers, the
“Borrowers”), the SUBSIDIARY GUARANTORS party hereto, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A. (formerly known as JPMorgan Chase Bank) and THE BANK
OF NOVA SCOTIA, as the Administrative Agents.

          The Borrowers, the Subsidiary Guarantors, the Lenders and the
Administrative Agents are parties to a Credit Agreement dated as of April 22,
2004 (as heretofore modified and supplemented and in effect on the date hereof,
the “Credit Agreement”), providing, subject to the terms and conditions thereof,
for loans and extensions of credit to be made by said Lenders to the Borrowers
in an aggregate principal or face amount not exceeding U.S. $435,000,000 (which
may, pursuant to the Credit Agreement, be increased to U.S. $500,000,000) at any
one time outstanding.

          The Borrowers wish to amend the Credit Agreement in certain respects.
Accordingly, the parties hereto hereby agree as follows:

          Section 1. Definitions. Except as otherwise defined in this Amendment
No. 1, terms defined in the Credit Agreement are used herein as defined therein.

          Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 4 below, but effective as of the date hereof, the
Credit Agreement shall be amended as follows:

          2.01. References in the Credit Agreement (including references to the
Credit Agreement as amended hereby) to “this Agreement” (and indirect references
such as “hereunder”, “hereby”, “herein” and, “hereof”). shall be deemed to be
references to the Credit Agreement as amended hereby.

          2.02. Indebtedness of the Company. Section 7.03(a)(v) is hereby
amended in its entirety to read as follows:

     “(v) unsecured Guarantees by the Company of Indebtedness of Subsidiaries in
an aggregate principal amount up to but not exceeding U.S. $100,000,000;”

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 2 -

     2.03. Indebtedness of Subsidiaries. Section 7.03(b)(x) is hereby amended in
its entirety to read as follows:

     “(x) other Indebtedness of Subsidiaries of the Company, of which no more
than U.S. $100,000,000 may be secured at any time, provided that the aggregate
outstanding principal amount of such Indebtedness, together with the aggregate
amount of Indebtedness (whether of the Company or Subsidiaries of the Company)
secured by Liens permitted under Section 7.02(1), shall not at any time exceed
5% of Total Assets at such time.”

          2.04. Consolidated Net Worth. Section 7.04 is hereby amended in its
entirety to read as follows:

     “SECTION 7.04 Consolidated Net Worth. The Company will not permit
Consolidated Net Worth at any time to be less than the sum of (a) U.S.
$1,400,000,000 plus (b) 50% of the Consolidated Net Income for each fiscal
quarter of the Company from and including the first fiscal quarter in 2004 to
and including the fiscal quarter ending on (or most recently ended prior to)
such time; provided that, if there is a consolidated net loss for any such
fiscal quarter, Consolidated Net Income for such fiscal quarter shall, for the
purposes of clause (b) of this Section, be deemed to be zero.”

          2.05. Total Debt to Total Capital Ratio. Section 7.05(a) is hereby
amended in its entirety to read as follows:

     “(a) Total Debt to Total Capital Ratio. The Company will not permit the
ratio of (a) Total Debt to (b) Total Capital to exceed 0.65 to 1 at any time.”

          Section 3. Representations and Warranties. The Borrowers represent and
warrant to the Lenders that the representations and warranties set forth in
Article IV of the Credit Agreement are true and complete on the date hereof as
if made on and as of the date hereof (or, if any such representation or warranty
is expressly stated to have been made as of a specific date, as of such specific
date) and as if each reference in said Article IV to “this Agreement” included
reference to this Amendment No. 1.

          Section 4. Condition Precedent. The amendments set forth in Section 2
hereof shall become effective, as of the date hereof, upon (i) the execution and
delivery of counterparts of this Amendment No. 1 by the Borrowers and the
Required Lenders and (ii) the receipt by the U.S. Administrative Agent, for the
account of each Lender that has executed and delivered this Amendment No. 1 not
later than 5:00 p.m. New York City time on April 4, 2005, an amendment fee in an
amount equal to 10 bps of the aggregate amount of such Lender’s Revolving Credit
Exposure.

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 3 -

          Section 5. Miscellaneous. Except as provided herein, the Credit
Agreement shall remain unchanged and in full force and effect. This Amendment
No. 1 may be executed in any number of counterparts, all of which taken together
shall constitute one and the same amendatory instrument and any of the parties
hereto may execute this Amendment No. 1 by signing any such counterpart. This
Amendment No. 1 shall be governed by, and construed in accordance with, the law
of the State of New York.

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 4 -

     IN WITNESS WHEREOF, this Amendment No. 1 has been duly executed as of the
date first written above.

                  BOWATER INCORPORATED
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey    

      Title: Senior Vice President and    

                Chief Financial Officer    
 
                BOWATER CANADIAN FOREST PRODUCTS INC.
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey    

      Title: Vice President and Treasurer    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 5 -

SUBSIDIARY GUARANTORS

                  BOWATER ALABAMA INC.
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey
Title: Vice President and Treasurer    
 
                BOWATER NEWSPRINT SOUTH INC.
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey    

      Title: Vice President and Treasurer    
 
                BOWATER MISSISSIPPI LLC
 
           

  By:   /s/ David G. Maffucci    

           

      Name: David G. Maffucci    

      Title: Manager    
 
                BOWATER MISSISSIPPI HOLDINGS INC.
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey    

      Title: Vice President and Treasurer    
 
                BOWATER NUWAY INC.
 
           

  By:   /s/ William G. Harvey    

           

      Name: William G. Harvey    

      Title: Vice President and Assistant Treasurer    

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 6 -

              JPMORGAN CHASE BANK, N.A.,

      individually and as U.S. Administrative Agent
 
       

  By   /s/ Peter S. Predun

       

      Name: Peter S. Predun

      Title: Vice President
 
            THE BANK OF NOVA SCOTIA,

      individually and as Canadian Administrative Agent
 
       

  By   [ILLEGIBLE]

       

      Name: [ILLEGIBLE]

      Title: Managing Director

Amendment No. 1

 



--------------------------------------------------------------------------------



 



- 7 -

            LENDERS

BANK OF MONTREAL
      By:   /s/ Bruno Jarry         Name:   Bruno Jarry         Title:  
Director     

            LENDERS

SUNTRUST BANK
      By:   /s/ Kelly Gunter         Name:   Kelly Gunter         Title:   Vice
President     

            LENDERS

Wachovia Bank, N.A.
      By:   /s/ Shawn Janko         Name:   Shawn Janko         Title:   Vice
President     

            LENDERS

UBS LOAN FINANCE LLC
      By:   /s/ Marie Haddad         Marie Haddad        Associate Director     

                  By:   /s/ Edward L. Cripps         Edward L. Cripps       
Director     

            LENDERS

Toronto Dominion (Texas) LLC
      By:   /s/ Neva Nesbitt         Name:   Neva Nesbitt        Title:  
Authorized Agent     

            LENDERS

THE BANK OF NEW YORK
      By:   /s/ David C. Siegel         Name:   David C. Siegel         Title:  
Vice President     

            LENDERS

Carolina First Bank
      By:   /s/ Kevin M. Short         Name:   Kevin M. Short        Title:  
Senior Vice President     

            LENDERS

REGIONS BANK
      By:   /s/ Elaine B. Passman         Name:   Elaine B. Passman        
Title:   Asst. Vice President     

Amendment No. 1

